PELHAM, J.
— The defendant was convicted of maintaining an unlawful drinking place, in violation of the prohibition laws. The record shows a motion to have been made to quash the indictment, but the motion is not set out in the bill of exceptions. — Kimbell v. State, 165 Ala. 118, 51 South. 16; Jordan v. State, 165 Ala. 114, 51 South. 620. The recitals of the judgment entry show demurrers to the indictment to have been overruled; but what these demurrers were or what supposed defect they attempted to reach we are not informed, as no demurrers are shown by the transcript. — Ala. Chem. Co. v. Niles, 156 Ala. 298, 47 South. 239; C. of Ga. Ry. Co. v. Ashley, 160 Ala. 580, 49 South. 388.
The certified copy of the United States internal revenue license tax stamp offered in evidence covered the place in .question and the period of time involved, and authorized the defendant to engage in the business of a retail liquor dealer for the calendar year, commencing the 1st day of July,. 1910, and ending the 30th day of *434June, 1911. It was not objectionable or inadmissible because some of .the coupons attached to the special stamp tax stub showed that the defendant was authorized to carry on the business in the months of May and June, 1911, subsequent to the finding of the indictment in April. Nor does it appear from the recitals in the bill of exceptions that objection was interposed to this part of the copy of the stub of the record on that ground when the certified copy was offered as a whole. The entire document haying once been admitted in evidence without such an objection interposed, the subsequent objection to the introduction of a part of it (the whole being already in evidence) would not be available as a predicate for showing reversible error, as the subsequent admission of this part of the document, if error, would be without injury under such circumstances. Besides, as we have said, the certified copy of the stub was to the effect that a certain revenue license and internal revenue tax stamp had been issued to the defendant authorizing him to engage in the business for the designated period of an entire year, commencing the 1st day of July, 1910, and ending on the 30th day of June, 1911, and the certified copy was admissible as a whole.
Other questions presented on this appeal have been heretofore passed upon adversely to the appellant’s contention, in the cases of Strange v. State, 5 Ala. App. 164, 59 South. 691, and Woodward v. State, 5 Ala. App. 202, 59 South. 688.
Affirmed.